Citation Nr: 0412700	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  02-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for navicular fracture of the right wrist.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a right ankle injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury.

4.  Entitlement to a effective date prior to June 3, 1996 for 
the assignment of a 10 percent disability rating for a 
service connected right wrist disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1978 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  That rating decision granted service 
connection for the residuals of a right wrist injury and 
assigned a noncompensable (0%) disability rating, effective 
in September 1992. 

In February 1998 the Board rendered a decision on the 
veteran's claim for an increased initial disability rating.  
In July 1999 the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision and remanded the 
issue involving the disability rating assigned for the 
veteran's service connected right wrist disorder.  

An October 2000 rating decision denied that the veteran had 
submitted new and material evidence to reopen her claims for 
service connection for a head injury and a right ankle 
disorder.  A November 2000 rating decision granted a 10 
percent disability rating for the service connected right 
wrist disorder effective September 1996.  The veteran also 
disagreed with the effective date assigned for the 10 percent 
disability rating.  

This appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law imposes a significant duty to assist the 
appellants with their claims and to provide them notice of 
evidence needed to support the claims.  VA adopted 
regulations to implement the VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2003).  With respect 
to this duty to assist the claimant in obtaining evidence, 
the Court has held that the VCAA requires that VA notify the 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require VA to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA). 

In this case RO issued the veteran a VCAA notice letter in 
December 2001.  However, this letter only meets the notice 
requirements for the issue involving rating the veteran's 
service connected right wrist disability.  This letter 
incorrectly indicated that service connection was in effect 
for a head injury and a right ankle disorder and addressed 
those issues as involving rating the disabilities.  The 
issues on appeal involve whether new and material evidence 
has been submitted to reopen the veteran's claims for service 
connection for injuries to the head and right ankle.  The 
veteran has also not been provided VCAA notice with respect 
to the effective date issue.  This must be done.  

In August 2003, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b), (c) (West 2002).  At this hearing 
the veteran indicated that the service connected right wrist 
disability had increased in severity since the last VA 
Compensation and Pension examination was conducted.  As such, 
another VA examination of the veteran should be conducted.

Additionally, a review of the record does not provide an 
adequate explanation on the part of the service department or 
the National Personnel Records Center (NPRC) as to why the 
veteran's service medical records are missing.  Another 
attempt should be made to obtain the veteran's service 
medical records.  

The case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed with respect to the issues 
of:  new and material evidence to reopen 
claims for service connection for the 
residuals of injuries to the head and 
right ankle, and entitlement to an 
earlier effective date for the assignment 
of a 10 percent disability rating for a 
right wrist disorder.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should specifically 
inform the veteran of that lay statements 
from service comrades may be helpful in 
establishing service connection since 
there is difficulty in obtaining the 
veteran's service medical records.  

2.  The RO should undertake any 
appropriate development indicated by the 
veteran's responses to the above 
correspondence.

3.  The RO should make another attempt to 
secure the veteran's service medical 
records from the National Personnel 
Records Center (NPRC) or any other 
appropriate depository of records, 
including the service department.  The RO 
should inform the NPRC that in February 
1993, only the veteran's dental records 
were provided to VA.  All attempts to 
secure the veteran's service medical 
records must be documented in the claims 
file by the RO.  NPRC should document 
their efforts to locate the veteran's 
service medical records, and whether 
additional efforts to locate these 
documents would be futile, and why.  This 
documentation should be included in the 
veteran's claims file.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

4.  The veteran should be accorded the 
appropriate VA examination for a right 
wrist disorder.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted, 
specifically x-rays of the right wrist 
should be conducted to ascertain if there 
is any arthritis present.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of right 
wrist pathology found to be present.  The 
examiner should provide complete rationale 
for all conclusions reached.  

a.  With respect to the functioning of 
the veteran's right wrist, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, ankylosis, crepitus, 
deformity, or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of her right wrist.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted on the right wrist and the 
examiner should specify the results in 
actual numbers and degrees.  The 
examiner should also indicate the 
normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  


5.  The RO should readjudicate the claims 
in light of any evidence received.  If 
any benefit is denied, a supplemental 
statement of the case should be issued, 
and the appellant and her representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


